Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen Hertzler on 6/30/2022.
Please amend the Claims submitted 6/21/2022 as follows:

4. (Currently Amended) A virtual reality video reproduction apparatus, comprising: 
a memory that stores content data including virtual reality content, 
a virtual reality headset that includes a camera that obtains forward video pictures, and an electronic display for displaying the forward video pictures and a virtual reality video about the virtual reality content, 
a content reproducer that generates the virtual reality video that represents the virtual reality content, from the content data, and 
a filter processor that executes a filter process of applying a predetermined image processing to a predetermined area of at least part of images of the forward video pictures, and causes the electronic display to display the forward video pictures, 
wherein the filter process executes, as the predetermined image processing, a simulation of a visual impairment caused by diabetes, 
wherein the content data includes patient experience audio content describing, by audio, the visual impairment caused by diabetes based on the forward video pictures where the simulation of the visual impairment is executed, and 
wherein the content reproducer further reproduces the audio from the patient experience audio content, before reproduction of the virtual reality content.

15. (Currently Amended) The method according to claim 14, further comprising: 
reproducing lifestyle habit description content that is the virtual reality content taken in accordance with a scenario describing a lifestyle habit for preventing diabetes, preventing development thereof, or treatment therefor, after reproducing the patient experience audio content, and causing the electronic display to display the lifestyle habit description content.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For independent claim 4, the closest prior art as the combination of Jin et al., Simulation of Eye Disease in Virtual Reality, Proceedings of the 2005 IEEE Engineering in Medicine and Biology 27th Annual Conference, September 2005, pages 5128-5131; Stock et al., Realistic Simulation of Progressive Vision Diseases in Virtual Reality, VRST 2018: 24th ACM Symposium on Virtual Reality Software and Technology, November-December 2018; and Smith et al. (U.S. Patent Application Publication 2016/0364915 A1) fails to disclose and/or teach: wherein the content data includes patient experience audio content describing, by audio, the visual impairment caused by diabetes based on the forward video pictures where the simulation of the visual impairment is executed, and wherein the content reproducer further reproduces the audio from the patient experience audio content, before reproduction of the virtual reality content.
For independent claim 14, the closest prior art as the combination of Jin et al., Simulation of Eye Disease in Virtual Reality, Proceedings of the 2005 IEEE Engineering in Medicine and Biology 27th Annual Conference, September 2005, pages 5128-5131; Stock et al., Realistic Simulation of Progressive Vision Diseases in Virtual Reality, VRST 2018: 24th ACM Symposium on Virtual Reality Software and Technology, November-December 2018; and Smith et al. (U.S. Patent Application Publication 2016/0364915 A1) fails to disclose and/or teach: applying the filter process to the forward video pictures and causing the electronic display to display the forward video pictures, while reproducing patient experience audio content that describes the visual impairment caused by diabetes, based on the forward video pictures where the simulation of the visual impairment is executed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES TSENG/Primary Examiner, Art Unit 2613